ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 15th day of May, 2000
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Ashford v. State of Maryland, 358 Md. 552, 750 A.2d 35 (2000). Costs in this *688Court and in the Court of Special Appeals to be paid by Howard County.
HARRELL, J., did not participate in the consideration of this case.